                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

RICKEY PAIGE,                                    §
           Plaintiff,                            §
                                                 §
vs.                                              §   Civil Action No.: 5:18-01399-MGL
                                                 §
ANDREW M. SAUL,                                  §
Acting Commissioner of Social Security,          §
             Defendant.                          §

 ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEY FEES
             UNDER THE EQUAL ACCESS TO JUSTICE ACT

       This is a Social Security appeal. Pending before the Court is Plaintiff Rickey Paige’s

(Paige) motion under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), for attorney fees in the

amount of $3,517.88 and expenses in the amount of $423.00. Defendant Andrew M. Saul (Saul)

does not oppose the motion. Instead, Saul points out that Paige’s expenses should be classified as

$407.00 in costs and $23.00 in expenses. The Court agrees with Saul’s reclassification.

       Having carefully considered the motion, the response, the record, and the relevant law, it

is the judgment of the Court the motion is GRANTED.

       IT IS SO ORDERED.

       Signed this 5th day of November, 2019, in Columbia, South Carolina.

                                                 /s/ Mary Geiger Lewis
                                                 MARY GEIGER LEWIS
                                                 UNITED STATES DISTRICT JUDGE
